        Case 2:20-cv-02507-DMC Document 4 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONOVAN SHANE GREER,                              No. 2:20-CV-2507-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    KCSD ADMINISTRATION, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place in Kern County, which is within

19   the boundaries of the Fresno division of the United States District Court for the Eastern District of

20   California. See Local Rule 120(b). This action was erroneously filed in the Sacramento Division

21   of the Eastern District of California. Pursuant to Local Rule 120(d), a civil action which has not

22   been commenced in the proper division of the Court may, on the Court’s own motion, be

23   transferred to the proper division.

24                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

25   Fresno Division of United States District Court for the Eastern District of California.

26   Dated: January 27, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
     Case 2:20-cv-02507-DMC Document 4 Filed 01/27/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
